                   Case 19-10684-KG            Doc 512        Filed 06/05/19       Page 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                          x
In re:                                                    :       Chapter 11
                                                          :
HEXION HOLDINGS LLC, et al.,1                             :       Case No. 19-10684 (KG)
                                                          :
                           Debtors.                       :       Jointly Administered
                                                          :
                                                          x

                        NOTICE OF AGENDA OF MATTERS SCHEDULED
                        FOR HEARING ON JUNE 7, 2019 AT 2:00 P.M. (ET)2


        PLEASE NOTE: THE HEARING WILL BE HELD AT THE UNITED STATES
     BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, 824 NORTH MARKET
        STREET, 6TH FLOOR, COURTROOM 1, WILMINGTON, DELAWARE 19801.


I.       MATTERS GOING FORWARD:

         1.        [FILED UNDER SEAL] Debtors’ Motion for Order Authorizing Debtors to
                   (A) Enter Into and Perform Under Commitment and Engagement Letters and Fee
                   Letters Relating to the New Debt, (B) Pay Fees and Expenses in Connection
                   Therewith, and (C) Provide Related Indemnities [Docket No. 472 – filed May
                   29, 2019]

                   Objection / Response Deadline:          At the hearing.

                   Objections / Responses Received:

                   A.      Informal comments received from the Official Committee of Unsecured
                           Creditors (the “Committee”)

1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
Hexion Holdings LLC (6842); Hexion LLC (8090); Hexion Inc. (1250); Lawter International Inc. (0818); Hexion CI
Holding Company (China) LLC (7441); Hexion Nimbus Inc. (4409); Hexion Nimbus Asset Holdings LLC (4409);
Hexion Deer Park LLC (8302); Hexion VAD LLC (6340); Hexion 2 U.S. Finance Corp. (2643); Hexion HSM
Holdings LLC (7131); Hexion Investments Inc. (0359); Hexion International Inc. (3048); North American Sugar
Industries Incorporated (9735); Cuban-American Mercantile Corporation (9734); The West India Company (2288);
NL Coop Holdings LLC (0696); and Hexion Nova Scotia Finance, ULC (N/A). The address of the Debtors’
corporate headquarters is 180 East Broad Street, Columbus, Ohio 43215.
2
  The hearing will be held before The Honorable Kevin Gross at the United States Bankruptcy Court for the District of
Delaware, 824 North Market Street, 6th Floor, Courtroom 1, Wilmington, Delaware 19801. Any person who wishes to
appear telephonically at the June 7, 2019 hearing must contact COURTCALL, LLC at 866-582-6878 prior to 12:00 noon
(ET) on Thursday, June 6, 2019 to register his/her telephonic appearance in accordance with the Instructions for
Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018.



RLF1 21328310v.1
                   Case 19-10684-KG       Doc 512      Filed 06/05/19   Page 2 of 4



                   Related Documents:

                   i.     [REDACTED] Debtors’ Motion for Order Authorizing Debtors to
                          (A) Enter Into and Perform Under Commitment and Engagement Letters
                          and Fee Letters Relating to the New Debt, (B) Pay Fees and Expenses in
                          Connection Therewith, and (C) Provide Related Indemnities [Docket No.
                          473 – filed May 30, 2019]

                   ii.    [FILED UNDER SEAL] Notice of Filing Confidential Proposed Exit
                          Financing Fee Letters Under Seal [Docket No. 474 – filed May 30, 2019]

                   iii.   [REDACTED] Notice of Filing Confidential Proposed Exit Financing Fee
                          Letters Under Seal [Docket No. 475 – filed May 30, 2019]

                   iv.    Order Shortening the Notice and Objection Periods with Respect to
                          (I) Debtors’ Motion for Order Authorizing Debtors to (A) Enter Into and
                          Perform Under Commitment and Engagement Letters and Fee Letters
                          Relating to the New Debt, (B) Pay Fees and Expenses in Connection
                          Therewith, and (C) Provide Related Indemnities; and (II) Debtors’ Motion
                          for Entry of an Order Authorizing (A) the Filing Under Seal of the
                          Proposed Exit Financing Fee Letters and (B) the Redaction of Certain
                          Portions of the Notes Engagement Letter Attached as an Exhibit to the
                          Exit Financing Motion [Docket No. 481 – entered May 30, 2019]

                   v.     Revised Notice of Motions and Hearing [Docket No. 485 – filed May 30,
                          2019]

                   vi.    Notice of Filing Revised Proposed Order Authorizing Debtors to (A) Enter
                          Into and Perform Under Commitment and Engagement Letters and Fee
                          Letters Relating to the New Debt, (B) Pay Fees and Expenses in
                          Connection Therewith, and (C) Provide Related Indemnities [Docket No.
                          511 – filed June 5, 2019]

                   Status: The hearing on this matter will go forward. The Debtors have resolved
                          the informal comments received from the Committee.

         2.        Debtors’ Motion for Entry of an Order Authorizing (A) the Filing Under Seal of
                   the Proposed Exit Financing Fee Letters and (B) the Redaction of Certain Portions
                   of the Notes Engagement Letter Attached as an Exhibit to the Exit Financing
                   Motion [Docket No. 476 – filed May 30, 2019]

                   Objection / Response Deadline: At the hearing.

                   Objections / Responses Received:     None to date.

                   Related Documents:



                                                   2
RLF1 21328310v.1
                   Case 19-10684-KG        Doc 512     Filed 06/05/19    Page 3 of 4



                   i.     Order Shortening the Notice and Objection Periods with Respect to
                          (I) Debtors’ Motion for Order Authorizing Debtors to (A) Enter Into and
                          Perform Under Commitment and Engagement Letters and Fee Letters
                          Relating to the New Debt, (B) Pay Fees and Expenses in Connection
                          Therewith, and (C) Provide Related Indemnities; and (II) Debtors’ Motion
                          for Entry of an Order Authorizing (A) the Filing Under Seal of the
                          Proposed Exit Financing Fee Letters and (B) the Redaction of Certain
                          Portions of the Notes Engagement Letter Attached as an Exhibit to the
                          Exit Financing Motion [Docket No. 481 – entered May 30, 2019]

                   ii.    Revised Notice of Motions and Hearing [Docket No. 487 – filed May 30,
                          2019]

                   Status: The hearing on this matter will go forward.

Dated:     June 5, 2019
           Wilmington, Delaware           /s/ Amanda R. Steele
                                         Mark D. Collins (No. 2981)
                                         Michael J. Merchant (No. 3854)
                                         Amanda R. Steele (No. 5530)
                                         Brendan J. Schlauch (No. 6115)
                                         RICHARDS, LAYTON & FINGER, P.A.
                                         One Rodney Square
                                         920 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 651-7700
                                         Fax:          (302) 651-7701
                                         Email:        collins@rlf.com
                                                       merchant@rlf.com
                                                       steele@rlf.com
                                                       schlauch@rlf.com

                                         - and -

                                         George A. Davis (admitted pro hac vice)
                                         Andrew M. Parlen (admitted pro hac vice)
                                         Hugh Murtagh (admitted pro hac vice)
                                         LATHAM & WATKINS LLP
                                         885 Third Avenue
                                         New York, New York 10022
                                         Telephone:   (212) 906-1200
                                         Facsimile:   (212) 751-4864
                                         Email:       george.davis@lw.com
                                                      andrew.parlen@lw.com
                                                      hugh.murtagh@lw.com

                                         - and -

                                                   3
RLF1 21328310v.1
                   Case 19-10684-KG    Doc 512      Filed 06/05/19   Page 4 of 4



                                      Caroline A. Reckler (admitted pro hac vice)
                                      Jason B. Gott (admitted pro hac vice)
                                      LATHAM & WATKINS LLP
                                      330 North Wabash Avenue, Suite 2800
                                      Chicago, Illinois 60611
                                      Telephone:     (312) 876-7700
                                      Facsimile:     (312) 993-9767
                                      Email:         caroline.reckler@lw.com
                                                     jason.gott@lw.com

                                      Attorneys for the Debtors and Debtors in Possession




                                                4
RLF1 21328310v.1
